                                                                                                    2016          2016          2016
County    County Precinct
                       Active Voters County-Precinct
                                                  NA = missing in
                                                                Rollover
                                                                  rolloverVoters
                                                                              %of rollover ofAbsentee
                                                                                              active Ballots
                                                                                                          Advanced
                                                                                                             Voted in person
                                                                                                                        Election
                                                                                                                              voted
                                                                                                                                 Day
DOUGLAS   1258                 6553 DOUGLAS-1258  DOUGLAS-1258            475         7.2%            153         2065           1437
DOUGLAS   1259                 1856 DOUGLAS-1259  DOUGLAS-1259            115         6.2%             38          635            423
DOUGLAS   1260                 4760 DOUGLAS-1260  DOUGLAS-1260            324         6.8%            125         2255            820
DOUGLAS   1270                 3976 DOUGLAS-1270  DOUGLAS-1270            111         2.8%             77          859            926
DOUGLAS   1271                 3841 DOUGLAS-1271  DOUGLAS-1271            350         9.1%            115         1645            982
DOUGLAS   1272                 5330 DOUGLAS-1272  DOUGLAS-1272            415         7.8%            189         2363            990
DOUGLAS   1273                 3717 DOUGLAS-1273  DOUGLAS-1273            289         7.8%            119         1261            884
DOUGLAS   1274                 1890 DOUGLAS-1274  DOUGLAS-1274            171         9.0%             74          619            448
DOUGLAS   1275                 5817 DOUGLAS-1275  DOUGLAS-1275            275         4.7%            125         2264           1064
DOUGLAS   1276                 2950 DOUGLAS-1276  DOUGLAS-1276            152         5.2%             53         1075            515
DOUGLAS   729                  5416 DOUGLAS-729DOUGLAS-729                216         4.0%            100         1423            972
DOUGLAS   730                  5473 DOUGLAS-730DOUGLAS-730                381         7.0%            158         1812            861
DOUGLAS   731                  3380 DOUGLAS-731DOUGLAS-731                264         7.8%            102         1222            747
DOUGLAS   732                  3131 DOUGLAS-732DOUGLAS-732                117         3.7%             58          972            627
DOUGLAS   733                  2936 DOUGLAS-733DOUGLAS-733                165         5.6%             70          923            674
DOUGLAS   734                  2638 DOUGLAS-734DOUGLAS-734                212         8.0%             40          844            665
DOUGLAS   735                  3786 DOUGLAS-735DOUGLAS-735                285         7.5%            133         1335            788
DOUGLAS   736N                 3916 DOUGLAS-736N  DOUGLAS-736N            192         4.9%            123         1623            782
DOUGLAS   736S                 6214 DOUGLAS-736S  DOUGLAS-736S            344         5.5%            172         2634           1084
DOUGLAS   737                  3903 DOUGLAS-737DOUGLAS-737                225         5.8%            102         1430            723
DOUGLAS   738                  2168 DOUGLAS-738DOUGLAS-738                210         9.7%             63          691            570
DOUGLAS   739                  3992 DOUGLAS-739DOUGLAS-739                307         7.7%            127         1796            817
DOUGLAS   740                  2418 DOUGLAS-740DOUGLAS-740                312        12.9%            103         1125            468
DOUGLAS   784                  4202 DOUGLAS-784DOUGLAS-784                252         6.0%            106         1768            675
DOUGLAS   785                  4111 DOUGLAS-785DOUGLAS-785                150         3.6%             57         1616            765
        2016         2016          2016          2016          2016            2018          2018          2018          2018          2018
Total Turnout %ABS          %ADV           %ED           %TO           Absentee Ballots
                                                                                     Advanced
                                                                                        Voted in person
                                                                                                   Election
                                                                                                         voted
                                                                                                            Day   Total Turnout %ABS
        3655         4.2%          56.5%         39.3%         55.8%            231          1590          1579          3400          6.8%
        1096         3.5%          57.9%         38.6%         59.1%             52           474           523          1049          5.0%
        3200         3.9%          70.5%         25.6%         67.2%            112          2002           961          3075          3.6%
        1862         4.1%          46.1%         49.7%         46.8%            127           692           923          1742          7.3%
        2742         4.2%          60.0%         35.8%         71.4%            118          1284          1149          2551          4.6%
        3542         5.3%          66.7%         28.0%         66.5%            166          1970          1104          3240          5.1%
        2264         5.3%          55.7%         39.0%         60.9%            130           957           974          2061          6.3%
        1141         6.5%          54.3%         39.3%         60.4%             63           474           487          1024          6.2%
        3453         3.6%          65.6%         30.8%         59.4%            199          1953          1153          3305          6.0%
        1643         3.2%          65.4%         31.3%         55.7%             50           915           567          1532          3.3%
        2495         4.0%          57.0%         39.0%         46.1%            177          1331          1103          2611          6.8%
        2831         5.6%          64.0%         30.4%         51.7%            186          1535           887          2608          7.1%
        2071         4.9%          59.0%         36.1%         61.3%            108           988           826          1922          5.6%
        1657         3.5%          58.7%         37.8%         52.9%            120           806           606          1532          7.8%
        1667         4.2%          55.4%         40.4%         56.8%             90           729           741          1560          5.8%
        1549         2.6%          54.5%         42.9%         58.7%             67           647           744          1458          4.6%
        2256         5.9%          59.2%         34.9%         59.6%            119          1044           835          1998          6.0%
        2528         4.9%          64.2%         30.9%         64.6%            158          1316           913          2387          6.6%
        3890         4.4%          67.7%         27.9%         62.6%            228          2326          1231          3785          6.0%
        2255         4.5%          63.4%         32.1%         57.8%            152          1272           806          2230          6.8%
        1324         4.8%          52.2%         43.1%         61.1%             66           491           673          1230          5.4%
        2740         4.6%          65.5%         29.8%         68.6%            165          1473           943          2581          6.4%
        1696         6.1%          66.3%         27.6%         70.1%            132           954           569          1655          8.0%
        2549         4.2%          69.4%         26.5%         60.7%            160          1567           756          2483          6.4%
        2438         2.3%          66.3%         31.4%         59.3%            119          1465           796          2380          5.0%
       2018          2018          2018 2020 Pri          2020 Pri         2020 Pri         2020 Pri      2020 Pri       2020 Pri       2020 Pri
%ADV           %ED           %TO           Absentee Ballots
                                                         Advanced
                                                            Voted in person
                                                                       Election
                                                                             voted
                                                                                Day         Total Turnout %ABS           %ADV           %ED
       46.8%         46.4%         51.9%           1033              249              805          2087          49.5%          11.9%         38.6%
       45.2%         49.9%         56.5%            300              108              292           700          42.9%          15.4%         41.7%
       65.1%         31.3%         64.6%            879              470              552          1901          46.2%          24.7%         29.0%
       39.7%         53.0%         43.8%            344              122              460           926          37.1%          13.2%         49.7%
       50.3%         45.0%         66.4%            775              289              513          1577          49.1%          18.3%         32.5%
       60.8%         34.1%         60.8%            985              339              654          1978          49.8%          17.1%         33.1%
       46.4%         47.3%         55.4%            582              154              500          1236          47.1%          12.5%         40.5%
       46.3%         47.6%         54.2%            333               66              251           650          51.2%          10.2%         38.6%
       59.1%         34.9%         56.8%            922              369              834          2125          43.4%          17.4%         39.2%
       59.7%         37.0%         51.9%            395              186              309           890          44.4%          20.9%         34.7%
       51.0%         42.2%         48.2%            712              263              734          1709          41.7%          15.4%         42.9%
       58.9%         34.0%         47.7%            728              304              461          1493          48.8%          20.4%         30.9%
       51.4%         43.0%         56.9%            514              194              401          1109          46.3%          17.5%         36.2%
       52.6%         39.6%         48.9%            382              189              401           972          39.3%          19.4%         41.3%
       46.7%         47.5%         53.1%            383              134              418           935          41.0%          14.3%         44.7%
       44.4%         51.0%         55.3%            446              157              348           951          46.9%          16.5%         36.6%
       52.3%         41.8%         52.8%            560              175              367          1102          50.8%          15.9%         33.3%
       55.1%         38.2%         61.0%            677              229              629          1535          44.1%          14.9%         41.0%
       61.5%         32.5%         60.9%           1100              507              866          2473          44.5%          20.5%         35.0%
       57.0%         36.1%         57.1%            659              261              602          1522          43.3%          17.1%         39.6%
       39.9%         54.7%         56.7%            387              115              300           802          48.3%          14.3%         37.4%
       57.1%         36.5%         64.7%            835              248              631          1714          48.7%          14.5%         36.8%
       57.6%         34.4%         68.4%            630              191              326          1147          54.9%          16.7%         28.4%
       63.1%         30.4%         59.1%            790              398              559          1747          45.2%          22.8%         32.0%
       61.6%         33.4%         57.9%            564              376              632          1572          35.9%          23.9%         40.2%
2020 Pri      NOV           NOV
%TO           Proj. TO%     Proj. TO Votes Absentee Ballots
                                                         Advanced
                                                            Voted in person
                                                                       Election
                                                                             voted
                                                                                Day   %ABS           %ADV           %ED      Number of Poll Pads
      31.8%         63.8%           4183          1069            736          2378          25.6%          17.6%         56.9%            2
      37.7%         67.8%           1258           259            270           730          20.6%          21.4%         58.0%    #N/A
      39.9%         75.9%           3614           729           1327          1558          20.2%          36.7%         43.1%            2
      23.3%         55.3%           2200           250            409          1541          11.4%          18.6%         70.1%    #N/A
      41.1%         78.9%           3031           788            808          1435          26.0%          26.7%         47.3%            2
      37.1%         73.6%           3924           934           1021          1969          23.8%          26.0%         50.2%            2
      33.3%         68.2%           2534           650            444          1440          25.7%          17.5%         56.8%    #N/A
      34.4%         67.3%           1272           385            185           702          30.3%          14.5%         55.2%    #N/A
      36.5%         68.1%           3961           619           1025          2317          15.6%          25.9%         58.5%    #N/A
      30.2%         63.8%           1883           342            579           962          18.2%          30.7%         51.1%    #N/A
      31.6%         57.1%           3095           486            688          1920          15.7%          22.2%         62.1%    #N/A
      27.3%         59.7%           3267           857            958          1452          26.2%          29.3%         44.4%    #N/A
      32.8%         69.1%           2335           594            567          1173          25.4%          24.3%         50.2%    #N/A
      31.0%         60.9%           1908           263            527          1118          13.8%          27.6%         58.6%    #N/A
      31.8%         65.0%           1907           371            373          1163          19.5%          19.5%         61.0%    #N/A
      36.1%         67.0%           1767           477            401           889          27.0%          22.7%         50.3%            2
      29.1%         66.2%           2506           641            602          1262          25.6%          24.0%         50.4%            2
      39.2%         72.8%           2849           432            645          1772          15.2%          22.6%         62.2%    #N/A
      39.8%         71.8%           4459           774           1361          2324          17.4%          30.5%         52.1%            2
      39.0%         67.5%           2633           506            643          1483          19.2%          24.4%         56.3%    #N/A
      37.0%         68.9%           1494           473            283           738          31.6%          18.9%         49.4%    #N/A
      42.9%         76.6%           3060           691            668          1701          22.6%          21.8%         55.6%    #N/A
      47.4%         79.3%           1917           702            449           766          36.6%          23.4%         40.0%    #N/A
      41.6%         69.9%           2936           567            985          1384          19.3%          33.6%         47.1%    #N/A
      38.2%         68.6%           2820           338            926          1557          12.0%          32.8%         55.2%    #N/A
Number ofNumber
          BMDs of Ballot Scanners
                             ED Voters per BMD   Voters per PPS    ED Voters per PPS Avg CheckIn Wait (sec) ED Voters/hr    Checkin Min
            5            1                476               6553                2378                     2            238       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2             73       0.04
            5            1                312               4760                1558                     2            156       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            154       0.04
            5            1                287               3841                1435                     2            143       0.04
            5            1                394               5330                1969                     2            197       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            144       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2             70       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            232       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2             96       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            192       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            145       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            117       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            112       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            116       0.04
            5            1                178               2638                 889                     2             89       0.04
            5            1                252               3786                1262                     2            126       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            177       0.04
            5            1                465               6214                2324                     2            232       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            148       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2             74       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            170       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2             77       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            138       0.04
     #N/A         #N/A            #N/A               #N/A               #N/A                             2            156       0.04
Checkin   Scanning
              # of Poll Pads to have <20 minute
                                              Poll
                                                lines
                                                   Pad Difference
                                 2                               0
                                 2                    #N/A
                                 2                               0
                                 2                    #N/A
                                 2                               0
                                 2                               0
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
                                 2                               0
                                 2                               0
                                 2                    #N/A
                                 2                               0
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
                                 2                    #N/A
